DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (Patent No.: US 9,245,214 B2 – hereinafter “Varga”) in view of Chandu et al. (Pub. No.: US 2015/0163375 A1 – hereinafter “Chandu”).
Claim 1:
Varga discloses an image scaling system (C6:L30-21 discloses “scaling”) comprising: 
a processor (C5:L62-63) configured to receive an instruction (C5:L65-66) (C2:L11-12 discloses “pixel values along a row or column within the pixel array), and to analyze each row in sections according to a run length of a predetermined number of consecutive pels (C4:L30-33 discloses “extended run lengths of approximately the same pixel value can be replaced with a much smaller data footprint that simply specifies the number of pixel values in the run length and assigns each of them the same value”), 
the processor configured, for each run length of consecutive pels, to determine a cluster of adjacent pels within the run length having a color intensity value within a threshold range (C2:L14-15 discloses “8 bits are used to define the value of each pixel, hence, each pixel can take on any value from 0 to 255” i.e. color intensity value;  C2:L65-66 discloses “threshold metric (T) of some value and a threshold dampening factor (D).”; C3:L23-29 discloses “If the next pixel is the same as or outside the just calculated mean by an amount that is still within the threshold, the window is extended for a next iteration 102”; C4:L17-18 discloses “six consecutive pixels” i.e. cluster), and to determine a replacement intensity value for the cluster based on at least one color intensity value of a pel in the cluster (C4:L15-19 discloses “the compression technique will close the window 105 and encode pixel values 111 through 116 with greatly reduced information that specifies six consecutive pixels are to each have the mean value of 89.8 (=90.0 when rounded to be specified with eight bits)” i.e. 90 is the replacement intensity value; C4:L30-33 discloses “extended run lengths of approximately the same pixel value can be replaced with a much smaller data footprint that simply specifies the number of pixel values in the run length and assigns each of them the same value”), 
the processor configured to (C4:L15-19 discloses 90 is the replacement intensity value; C4:L30-33), wherein an area of the output image corresponding with at least one pel in the input image is modified by the changing of the intensity value of all pels in the cluster (C4:L15-19 discloses 90 is the replacement intensity value for the six consecutive pixels in the cluster).
Varga discloses all of the subject matter as described above except for specifically teaching “to scale an input image having a first resolution by a scale factor to create an output image having a second resolution that is higher than the first resolution” and “create the output image by: upscaling the cluster by the scale factor to multiply a number of pels in the cluster.”  However, Chandu in the same field of endeavor teaches scaling an input image having a first  (¶5 discloses “second scaling… to the new resolution”; ¶7 discloses “receiving a first image as a binary periodic Halftone Image (HTI) with a first resolution, scaling the image to render a second image as a continuous-tone HTI with a second resolution”; ) create the output image (¶¶40, 46) by: upscaling the cluster by the scale factor to multiply a number of pels in the cluster (¶¶13-14 and Fig. 5A-5B discloses “upscaled to an intermediate higher resolution”; Claims 2 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Varga and Chandu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to reduce the size of the data footprint is suitably reduced (Varga C3:L60-61) but improve the resolution (Chandu ¶¶2, 5).  This motivation for the combination of Varga and Chandu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 9, and 15:
The combination of Varga and Chandu discloses the image scaling system of claim 1 wherein: the processor is configured to determine the run length (Varga C4:L30-33 discloses “extended run lengths of approximately the same pixel value can be replaced with a much smaller data footprint that simply specifies the number of pixel values in the run length and assigns each of them the same value”) and the threshold range (Varga C2:L65-66 discloses “threshold metric (T) of some value and a threshold dampening factor (D)”) for each row in the input image by analyzing the input image with respect to a desired print speed (Varga C1:L15-25 discloses “desirable printer features include the ability to print high quality images at high speed”).
Claims 4, 11, and 17:
The combination of Varga and Chandu discloses the image scaling system of claim 1 wherein: the processor is configured to determine the replacement intensity value for the cluster based on an average of color intensity values in the cluster (Varga C4:L15-19 discloses “the compression technique will close the window 105 and encode pixel values 111 through 116 with greatly reduced information that specifies six consecutive pixels are to each have the mean value of 89.8 (=90.0 when rounded to be specified with eight bits)” [emphasis added]).
Claims 5, 12, and 18:
The combination of Varga and Chandu discloses the image scaling system of claim 1 wherein: the processor is configured to determine the replacement intensity value for the cluster based on the color intensity value of a first pel in the cluster (Varga C4:L15-19 discloses “the compression technique will close the window 105 and encode pixel values 111 through 116 with greatly reduced information that specifies six consecutive pixels are to each have the mean value of 89.8 (=90.0 when rounded to be specified with eight bits)”; where, pixel value 111 is the color intensity value of a first pel in the cluster).
Claims 6, 13, and 19:
The combination of Varga and Chandu discloses the image scaling system of claim 1 further comprising: the processor is configured to upscale the cluster by the scale factor to multiply the number of pels in the cluster while maintaining a spatial area of the cluster (Chandu ¶48 and Fig. 5A discloses “the 240 DPI format is nearest neighbor scaled to fill the 3x3 pixels 502 in the 720 DPI common space” [emphasis added]).
Claim 7:
The combination of Varga and Chandu discloses a printer comprising the image scaling system of claim 1 (Chandu ¶3 discloses “electrophotographic (EP or Laser) printers”).
Claim 8:
The combination of Varga and Chandu discloses the elements recited in claim 8 for at least the reasons discussed in claim 1 above.
Claim 14:
The combination of Varga and Chandu discloses the elements recited in claim 14 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
There is prior art considered pertinent to the applicant’s disclosure and made part of the record.  This prior art is not relied upon for prior art rejection(s).  This prior art is listed on the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666